Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: l Chapter ll
ENERGY FUTURE HOLDINGS CORP., er al., § Case No. 14-1097l9 (CSS)
Debtors. § (Jointly Administered)
§ Re= D.I. 13632

 

THE EFI~I PLAN ADMINISTRATOR B()ARD’S RESPONSE
TO “EFH INDENTURE TRUSTEE’S MOTION PURSUANT T()
11 U.S.C. § SOZ(B) FOR DETERMINATION AND ALLOWANCE OF
ADDITIONAL CLAIMS TO BE INCLUDED IN ALLOWE]) CLAIM”

The EFH Plan Adrninistrator Board (the “PAB”) files this response (this “Response”) to
the EFH Indenture Trusree’$ Motz'on Pursucmt to 11 U.S.C. § 502(3) for Dete)"minarion amf
Aflowance ofAdditional Amoums to be facilitated in Allowea' Claz`ms, filed November 21, 20l8
[D.l. 13632] (the “l\/lotion”) filed by Alnerican Stock Transfer & Trust Cornpany, LLC as
indenture trustee for the EFH Notes under the EFH Notes (as defined in the l\/Iotion, the “EFH
lndenture Trustee”) with the United States Banl<ruptcy Court for the District of Delaware (the

“Court”). In support of this Response, the PAB respectfully submits as follows:l

RESPONSE

1. Pursuant to the Motion, the EFH Indenture Trustee seeks to increase the Allowed
Clairn for Classes A4, AS, A6, and BS in the aggregate amount of up to approximately $5.8
million, subject to a determination as to What portion of the $5.8 million is reasonable under
section 502 of the Banl<ruptcy Code, and generally comprised of (a) approximately $3.3 million

in fees and expenses accrued prior to the EFH Et`t`ective Date and (b) approximately $2.5 million

 

l Capitalized terms used, but not defined, herein shall have the same meanings set forth in the
Motion.

RLF] 20420008v.1

Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 2 of 6

in fees and expenses accrued after the EFH Effective Date (the $5.8 million collectively, the
“Requested Non-SOB(b) Fees”).2 By this Response, the PAB does not take a position as to
(a) whether the EFH lndenture Trustee’s request is consistent with Traveiers Cas. & Sur. Co. of
Am. v. PG&E, 549 U.S. 443, 448 (2007); (b) Whether this Court should follow the recent ruling
of Judge Andrews in the Meniorancium Orcier entered in connection with fn re Tribune Media
Company, et al., Case No. l:lS-cv-Ul l 16~RGA on November 26, 2018; and (c) what portion, if
any, of the Requested Non-503 (b) Fees are reasonable

2. Pursuant to the EFH Plan Administration Trust Agreement, the PAB is not
obligated to conduct a reasonableness review of the Requested Non-503(b) Fees. lndeed, the
EFH Plan Administration Trust Agreement gives the PAB the discretion to determine whether or
not to expend Trust Assets (as defined in the EFH Plan Administration Trust Agreernent) for
purposes of conducting such a reasonableness review. See EFH Plan Administration Trust
Agreement, § 4.9 (stating that the 'l"rustee “shall have the right to cause the Trust to object, in
accordance with the Plan, the Confirmation Order, and applicable law to any Disputed Claim or
lnterest if and to the extent the Trustee believes that such Claim is not allowable; j_;)rovio'eo,’l
however, that in making decisions as to the objection and reconciliation of Disputed Claims or
lnterests, the Trustee shall consider the cost of such objection and reconciliation and the likely
distribution in respect of such Disputed Claim or lnterest.”) (emphasis added).

3. Here, the PAB does not believe it is an efficient use of Trust Assets for the PAB
or its counsel to review the Requested Non-503(b) Fees for reasonableness The PAB’s historic
role in reviewing fees has been limited to discrete post-Effective Date fee requests from retained

professionals, which review requires a significantly different framework as compared to a review

 

2 As set forth in the l\/Iotion, it is the PAB’s understanding that the Requested 503(b) Fees do not
include any amounts to be paid as part of the EFH lndenture Trustee’s substantial contribution clalm.

RLi`~`l 20420008\'.]

Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 3 of 6

of the Required Non-503(b) Fees. The PAB believes the most appropriate party to review the
Requested 503(b) Fees under the current circumstances is Godfrey & Kahn, S.C., (“@d_fr§y
KM”). Upon information and belief, the PAB believes that Godfrey Kahn and the Off`ice of the
United States Trustee do not object to this approach

4. Godfrey Kahn currently serves as counsel to the Fee Committee. lmportantly, by
this Response, the PAB is not advocating for the Fee Committee to review the Required 5 03(b)
Fees, but rather to have Godfrey Kahn review the Requested Non-503(b) Fees for
reasonableness First, it is not clear whether the Fee Committee has authority to review the
Requested Non-503 (b) Fees under the Order Amending Stipulation and Order Appointing Fee
Commitiee and Gronting Reiated Relief, entered February l, 2018 [D.I. 12552]. Second,
Godfrey Kahn has extensive experience in these chapter ll cases (as well as the required
institutional infrastructure) in reviewing requested fees and expenses both for retained and non~
retained professionals_including the EFH lndenture Trustee. Third, in the absence of either (a)
this Court declining to follow Judge Andrews’ ruling in Tribnne or (b) agreement between the
EFl-I lndenture Trustee and its constituents (in particular, the Ad Hoc Group of EFH Claimants
and the Elliott Creditors) regarding the allowance of some or all of the requested $5.8 million,
review by Godfrey Kahn (subject to the procedures set forth below) significantly mitigates the
likelihood of a time-consuming and expensive evidentiary hearing to rebut the validity of the
Requested Non-503(‘0) Fees. See, e.g., fn re 710 Long Ridge Rood Operoting Company, H, LLC,
505 B.R. i63, 172 (Bankr. D. N. J. 2014) (f`mding that claims are presumptively valid under
section 502(a) of the Bankruptcy Code and parties objecting to the allowance of a claim must
introduce evidence to rebut the claim’s validity)', Matter of Bnrger, 125 B.R. 894, 902 (Bankr. D.

Del. 1991) (same).

RLFl 20420008\/.1

5.

Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 4 of 6

In the vein of not fixing what is not broken, the PAB believes the procedures this

Court has already approved in connection with review of various 503(b) applications may be

helpful to guiding Godfrey Kahn’s review of the Requested Non~503(b) Fees for

reasonableness:

3

Submission of Invoices and LEDES Data. Within 20 days of entry of an order in
connection with the Motion, the EFH Indenture Trustee shall submit full invoices and
LEDES data to Godfrey Kahn in LEDES format (or in the absence thereof, such other
format as is mutually agreed upon among the EFH Indenture Trustee and Godfrey

Kahn) (a “Fee Request”).

Conj?dentiai Letter and Report to the Court. Following Godfrey Kahn’s receipt of a
Fee Request, within reasonable time periods to be determined by Godfrey Kahn and
counsel to the EFH Indenture Trustee or by the Court, (a) Godfrey Kahn shall send a
conditional letter to the EFH Indenture Trustee regarding its initial report and
recommendation with respect to the Fee Request; (b)(l) Godfrey Kahn shall file with
the Court a final report and recommendation (the c‘Recomrnendation”) with respect to
such Fee Request and (2) consistent with section 502(a) of the Bankruptcy Code, any
party-in-interest shall file with the Court any objection or comments it may have with
respect to such Fee Request; (c) the EFH Indenture Trustee may file with the Court a
response to such Recommendation, objection, or comment; and (d) the Court shall
consider the Fee Request at the next omnibus hearing. The PAB shall make itself
reasonably available to Godfrey Kahn as needed to facilitate review of the Requested
Non-503 (b) Fees and preparation of the Recommendation.

Payment of Godfrey Kahn’s Fees and Expenses. The PAB will continue paying
Godfrey Kahn’s existing flat fee of $200,000 per month (as well as the reasonable
and documented fees of its local counsel, as applicable) until such time there is a final
order regarding the allowance of some or all of the Requested Non-503(b) Fees;
provided, however, that Godfrey Kahn’s obligations to review the Requested Non-
503(b) Fees shall terminate automatically upon such time the EFH Indenture Trustee,
the Ad Hoc Group of EFH Claimants, the Elliott Creditors, and the PAB notify the
Court and Godfrey Kahn of a mutually acceptable compromise regarding the
Requested Non-503(b) Fees.

Compliance with Local Rcdes and Appendix B Gnidelines. For the avoidance of
doubt, the EFH Indenture Trustee and the Fee Request shall not be required to
comply with (a) The Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware or other orders in these cases

 

3 To the extent the Court agrees with the PAB’s proposed procedures, the PAB will work with
counsel to the EFH Indenture Trustee, Godfrey Kahn, and the Office of the United States Trustee to
develop a proposed form of order to be presented to the Court upon certification of counsel.

RLFl 20420008V.l

Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 5 of 6

with respect to fee applications, including the Fee Committee Stipulation or (b) the
Appendix B Gaideiines for Reviewing Appiicarions for Conipensation and
Reiinbursement ofExpenses Fiied Under United Slates Code by Aitorneys in Larger
Chapfer 11 Coses.

6. ln connection with any partial Plan distributions to be made to Classes A4, AS,
A6, and 135 prior to entry of a final order regarding the Requested Non-503(b) Fees, the PAB
will assumeisolely for purposes of making such distribution_that the Allowed Claim amount
for such Classes includes the Requested Non-503(b) Fees in full (and, to the extent any portion
of the Requested Non-503(b) Fees are ultimately disallowed in some amount by a final order,
such disallowed amount will be deducted from a subsequent Plan distribution to Classes A4, A5,
A6, and BS). Absent an order of the Court, the PAB does not intend to account for any other
amounts on account of fees and expenses that may in the future be asserted by the EFH Indenture
Trustee (subject, of course, to the EFH Indenture Trustee’s right to exercise its charging lien
pursuant to the Plan and Confirmation Order).

7. The PAB reserves its rights to appear and be heard at the hearing to be held on
December l7, 2018 to consider the Motion.

[Remainder ofpage left intentionally biank.]

RLFl 20420008\/.1

Case 14-10979-CSS Doc 13653 Filed 12/10/18 Page 6 of 6

Dated: December 10, 2018
Wilmington, Delaware

RLFl 20420008v.l

  

"<`

 

  

Daniel J. DeFranceschi (No. 2732)
Jason M. Madron (No. 4431)

920 North King Street
Wilmington, Delaware 19801
Telephone: (3 02) 651-7700
Facsimile: (302) 651-7701

Email: collins@rlf.com
defranceschi@rlf.com
madron@rlf. com

-and~

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP

Edward O. Sassower, P.C. (admittedpro hac vice)

Stephen E. Hessler, P.C. (admitted pro hac vice)

Brian E. Schartz, P.C. (admitted pro hac vice)

Aparna Yenamandra (admitted pro hac vice)

601 Lexington Avenue

New York, New York 10022-4611

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: edward.sassower@kirkland.com
stephen.hessler@kirkland.com
brian.schartz@kirkland.com
aparna.yenamandra@kirkland.corn

_and_

James H.M. Sprayregen, P.C. (admitted pro hac vice)

l\/larc Kieselstein, P.C. (admitted pro hac vice)

Chad J. Husnick, P.C. (admitted pro hac vice)

Steven N. Seraj eddini (adrnitted pro hac viee)

300 North LaSalle

Chicago, lllinois 60654

Telephone: (312) 862-2000

Facsirnile: (312) 862-2200

Email: james.sprayregen@kirkland.com
marc.kieselstein@kirkland.corn
chad.husnick@kirkland.com
steven.seraj eddini@kirkland.com

Co-Counsef to the EFH Pian Adminisiraior Board

